DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 2013/0020679) in view of Fujimori (US 2012/0250392), Hung (US 2009/0244948), Kasai (US 2014/0232007) and Su (US 2007 /0037394).
Regarding claim 1, Nagai discloses, in FIGS. 9-10 and in related text, a semiconductor device, comprising: 
a core region (within 19REAL array), in which a plurality of nonvolatile storage elements (MCB) are formed, each nonvolatile storage element including a ferroelectric capacitor (MC1) and a transistor (Tr1) electrically connected to the ferroelectric capacitor; and 
a plurality of ferroelectric dummy capacitors formed in a periphery (outside 19REAL array) of the plurality of nonvolatile storage elements (see Nagai, [0140]-[0141], [0147]), 
a guard ring (113K), including a plurality of via plugs (112K, 109K) (see Nagai, FIG. 5, [0105]-[0107]); 

wherein the plurality of ferroelectric dummy capacitors formed in the periphery of the plurality of nonvolatile storage elements include, a plurality of fourth ferroelectric dummy capacitors (11M in FIG. 1) formed inside the scribe region in the plan view (see Nagai, [0034]), 
the semiconductor device further comprising a semiconductor substrate (200), a first interlayer insulating film (202) formed above the semiconductor substrate and on which the ferroelectric capacitor (MC1) formed, a hydrogen barrier film (205), covering front surfaces of the ferroelectric capacitor, and the first interlayer insulating film (see Nagai, FIG.9, [0133, [037, [0142]), and 
a second interlayer insulating film (206 and above in FIG. 9; 104, 107, 110 in FIG. 5), formed above the hydrogen barrier film (see Nagai, [0099], [0103], [0106], [0142])
Nagai does not explicitly disclose each of the plurality of ferroelectric dummy capacitors being electrically isolated from any wiring member. 
Fujimori teaches dummy ferroelectric capacitors (Y) being electrically isolated from other elements (see Fujimori, FIG. 26, [0228]). Thus Fujimori teaches each of the plurality of ferroelectric dummy capacitors being electrically isolated from any wiring member.
Nagai and Fujimori are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fujimori to include each of the plurality of ferroelectric dummy capacitors being electrically isolated from any wiring member, because the dummy elements are not used in reality (see Fujimori, [0227]).
Nagai does not explicitly disclose a plurality of first ferroelectric dummy capacitors formed inside each nonvolatile storage element, each of the plurality of first ferroelectric dummy capacitors being electrically isolated from any wiring member.
Fujimori teaches that ferroelectric dummy capacitors (Y) immediately adjacent to a ferroelectric capacitor (X) (see Fujimori, FIG. 26, [0224]-[0227]). Since Nagai discloses each nonvolatile storage element including a ferroelectric capacitor (see discussion above), Fujimori together with Nagai teaches a plurality of first ferroelectric dummy capacitors formed inside each nonvolatile storage element, in order to reduce variations and increase reliability (see Fujimori, [0230]). Fujimori also teaches each of the plurality of first ferroelectric dummy capacitors being electrically isolated from any wiring member (see Fujimori, [0227]).
Nagai does not explicitly disclose a guard ring, disposed so as to surround the core region in a plan view; a gap region between the core region and the guard ring; a plurality of third ferroelectric dummy capacitors formed inside the gap region.
Hung teaches a guard ring (VDD and VSS), disposed so as to surround the core region in a plan view; a gap region between the core region and the guard ring (see Hung, FIG. 7, [0036]-[0039]).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagai to include a guard ring, disposed so as to surround the core region in a plan view; a gap region between the core region and the guard ring, in order to resist outer interference (see Hung, [0039]).
Since the dummy capacitors (19DUMMY in FIG. 10 of Nagai) are disposed in the perimeter of the core region (19REAL array) and the guard ring surrounds and separated from the core region by the gap region (see Hung, FIG. 7), that is, the dummy capacitors are inside the gap region, Hung together with Nagai teaches a plurality of third ferroelectric dummy capacitors formed inside the gap region.
Nagai does not explicitly disclose a plurality of second ferroelectric dummy capacitors that are disposed, in the plan view, inside the core region between the gap region and the plurality of nonvolatile storage elements formed in the core region, the plurality of second ferroelectric dummy capacitors include a plurality of second ferroelectric dummy capacitors disposed between two adjacent nonvolatile memory elements.
Since Hung teaches the gap region surrounds the core region (see Hung, FIG. 7), Nagai discloses that nonvolatile storage elements (MCB) at the boundary of the core region (19REAL array) (see Nagai, FIG. 10), and Fujimori teaches that ferroelectric dummy capacitors (Y) immediately adjacent to and surrounding ferroelectric capacitors 
Nagai does not explicitly disclose a first interlayer insulating film on which the first to fourth ferroelectric dummy capacitors are formed, a hydrogen barrier film, covering from surfaces of the first to fourth ferroelectric dummy capacitors.
Nagai discloses that the capacitors formed for ferroelectric dummy capacitors (and ferroelectric capacitors) are formed on the first interlayer insulating film (202) and covered by the hydrogen barrier film (205) (see Nagai, FIG. 9, [0136], [0142]). Fujimori teaches that ferroelectric capacitors (X) are surrounded by ferroelectric dummy capacitors (Y) and formed at the same level (see Fujimori, FIG. 28D). Since Fujimori teaches the first and second ferroelectric dummy capacitors, and Nagai discloses or teaches the third and fourth ferroelectric dummy capacitors (see discussion above), Fujimori and Nagai together teach a first interlayer insulating film on which the first to fourth ferroelectric dummy capacitors are formed, a hydrogen barrier film, covering from surfaces of the first to fourth ferroelectric dummy capacitors.
Nagai does not explicitly disclose wherein the guard ring includes a ground line and a power supply line of annular shapes in the plan view that are formed above the second interlayer insulating film, a plurality of grounding plugs embedded in the second interlayer insulating film and electrically connected to the ground line, and a plurality of 
Hung teaches wherein the guard ring includes a ground line (VSS) and a power supply line (VDD) of annular shapes in the plan view (see Hung, FIG. 7). Nagai shows that the guard ring includes a conductive line (113K) formed about second interlayer insulating film (104, 107, 110), a plurality of plugs (112K, 109K) embedded in the second interlayer insulating film and electrically connected to the conductive line (see Nagai, FIG. 5, [0105]-[0107]). Thus Hung together with Nagai teaches wherein the guard ring includes a ground line and a power supply line that are formed above the second interlayer insulating film, a plurality of first grounding plugs embedded in the second interlayer insulating film and electrically connected to the ground line, and a plurality of first power supply plugs embedded in the second interlayer insulating film and electrically connected to the power supply line.
Nagai and Hung do not explicitly disclose or teach a plurality of second grounding plugs embedded in the first interlayer insulating film and electrically connected to each of the first grounding plugs, a plurality of second power supply plugs embedded in the first interlayer insulating film and electrically connected to each of the first power supply plugs.
Kasai teaches a guard ring connected to ground or power supply, including a second plug (Ca1) embedded in the first interlayer insulating film (Z1) and electrically connected to a first plug (Ca2) (see Kasai, FIG. 5, [0092], [0096]-[0097], [0159]). Thus Kasai teaches a plurality of second grounding plugs embedded in the first interlayer insulating film and electrically connected to each of the first grounding plugs, a plurality 
Nagai and Kasai are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nagai with the features of Kasai because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagai to include a plurality of second grounding plugs embedded in the first interlayer insulating film and electrically connected to each of the first grounding plugs, a plurality of second power supply plugs embedded in the first interlayer insulating film and electrically connected to each of the first power supply plugs, as taught by Kasai, in order to connect the guard ring to ground or power supply through the substrate to keep the potential of the guard ring close to the ground or power supply (see Kasai, [0122], [0159]).
Nagai, Hung and Kasai do not explicitly disclose or teach wherein the plurality of first grounding plugs include a plurality of grounding plugs arranged at intervals in a direction orthogonal to a thickness direction of the second interlayer insulating film, and the plurality of second grounding plugs include a plurality of grounding plugs arranged at intervals in a direction orthogonal to a thickness direction of the first interlayer insulating film, the plurality of first power plugs include a plurality of power plugs arranged at intervals in a direction orthogonal to the thickness direction of the second interlayer insulating film, and the plurality of second power plugs include a plurality of 
Su teaches a plurality of via plugs (650, 660, 670, 680) arranged at intervals in plane direction that is orthogonal to thickness direction (into FIG. 6) (see Su, FIG. 6, [0098]). Thus Su together with Nagai, Hung and Kasai teaches wherein the plurality of first grounding plugs include a plurality of grounding plugs arranged at intervals in a direction orthogonal to a thickness direction of the second interlayer insulating film, and the plurality of second grounding plugs include a plurality of grounding plugs arranged at intervals in a direction orthogonal to a thickness direction of the first interlayer insulating film, the plurality of first power plugs include a plurality of power plugs arranged at intervals in a direction orthogonal to the thickness direction of the second interlayer insulating film, and the plurality of second power plugs include a plurality of ground plugs arranged at intervals in a direction perpendicular to the thickness direction of the first interlayer insulating film. 
Nagai and Su are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nagai with the features of Su because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagai as already modified by Hung to include wherein the plurality of first grounding plugs include a plurality of grounding plugs arranged at intervals in a direction orthogonal to a thickness direction of the second interlayer insulating film, and the plurality of second grounding plugs include a 
Regarding claim 13, Nagai in view of Fujimori, Hung, Kasai and Su teaches the device of claim 1.
Su additionally teaches the via plug inside a hole (950) of an insulating layer (920), with a barrier metal (955), formed on an inner surface of the hole, interposed therebetween (see Su, FIG. 9, [0115]-[0117]), in order to form the via plug with single damascene process (see Su, [0115]). Thus Su together with Nagai and Hung teaches wherein each of the first grounding plugs is embedded inside a grounding hole, formed in the second interlayer insulating film, with a barrier metal, formed on an inner surface of the grounding hole, interposed therebetween, each of the second grounding plugs is embedded inside a grounding hole, formed in the first interlayer insulating film, with a barrier metal, formed on an inner surface of the second grounding hole, interposed therebetween, each of the first power supply plugs is embedded inside a power supply hole, formed in the second interlayer insulating film, with a barrier metal, formed on an inner surface of the power supply hole, interposed therebetween, and each of the second power supply plugs is embedded inside a power supply hole, formed in the first .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Fujimori, Hung, Kasai, and Su, and further in view of Takashima (US 2002/0027798).
Regarding claim 15, Nagai in view of Fujimori, Hung, Kasai and Su teaches the device of claim 1.
Nagai discloses wherein the nonvolatile storage element (1A) is a nonvolatile logic cell including a nonvolatile storage portion (19REAL array) having the ferroelectric capacitor (see Nagai, [0140], [0147]).
Nagai does not explicitly disclose wherein the nonvolatile storage element is a nonvolatile logic cell including a volatile storage portion and a nonvolatile storage portion arranged to hold data of the volatile storage portion. 
Takashima teaches wherein the nonvolatile storage element is a nonvolatile logic cell (12 and 16) including a volatile storage portion (16) and a nonvolatile storage portion (12) arranged to hold data of the volatile storage portion (see Takashima, FIG. 11, [0517]-[0519]).
Nagai and Takashima are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nagai with the features of Takashima because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Nagai, to include the nonvolatile .

Response to Arguments
Applicant's arguments filed on 11/11/2020 have been fully considered but they are not persuasive. 
In applicant’s remarks, pages 6 to 7, applicant argues that Nagai is silent concerning the limitation “a plurality of second grounding plugs embedded in the first interlayer insulating film and electrically connected to each of the first ground plugs, a plurality of second power supply plugs embedded in the first interlayer insulating film and electrically connected to each of the first power supply plugs” of amended claim 1.
In response, the Office notes that Kasai teaches the above limitation. See discussion on claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SHIH TSUN A CHOU/Examiner, Art Unit 2811